   Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 1 of 28




             IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF ALABAMA
                       EASTERN DIVISION

TOM CLAUSSEN,                       )
                                    )
         Plaintiff,                 )
                                    )
    v.                              )   NO. 3:18-CV-00607-ALB-SMD
                                    )
POWERSECURE, INC.,                  )
                                    )
         Defendant.                 )
                                    )
                                    )
     Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 2 of 28




                   MEMORANDUM OPINION AND ORDER

      This is a wrongful death case arising from a truck wreck. The matter comes

to the Court on a motion for partial summary judgment filed by Defendant

PowerSecure, Inc. (“Defendant”). See Doc. 42. Defendant also filed a motion to

exclude the expert opinions of Roland Brown, Doc. 43, and a motion to strike

Plaintiff’s request for a spoliation sanction and an objection to certain evidence, Doc.

53. Plaintiff Tom Claussen, as a Personal Representative of the Estate of Gwendolyn

Campbell Claussen, deceased, (“Plaintiff”), opposed the motion for partial summary

judgment, Doc. 48, the motion to exclude Brown’s opinions, Doc. 48, and the motion

to strike the request for spoliation and object to evidence, Doc. 65.

      Plaintiff filed a five-count Complaint against Defendant, alleging that its

employee Harry Greathouse (“Greathouse”) caused the wreck that took Dr.

Gwendolyn Claussen’s life while driving a company truck. Count 1 alleges that

Greathouse was wanton or reckless and seeks damages under the theory of

respondeat superior. Count 2 alleges that Greathouse was negligent and seeks

damages under the theory of respondeat superior. Count 3 alleges that Defendant

was negligent in (a) hiring, (b) retaining, and/or (c) supervising Greathouse. Count

4 alleges Defendant negligently trained Greathouse. Count 5 alleges Defendant

negligently entrusted Greathouse with the truck he was driving.




                                           2
     Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 3 of 28




      Defendant moves for summary judgment on Counts 1, 3, 4, and 5. Upon

consideration, the Court concludes that the motion for partial summary judgment is

due to be GRANTED IN PART and DENIED IN PART. The motion to exclude

the expert opinions of Roland Brown is also due to be GRANTED IN PART and

DENIED IN PART. Based on the reasoning herein, the motion to strike is

DENIED AS MOOT.

                     SUMMARY JUDGMENT STANDARD

      Summary judgment is proper “if there is no genuine issue as to any material

fact and ... the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986). See also Fed. R. Civ. P. 56(a). The party

asking for summary judgment “always bears the initial responsibility of informing

the district court of the basis for its motion,” relying on submissions “which it

believes demonstrate the absence of a genuine issue of material fact.” Id. at 323.

Once the moving party has met its burden, the nonmoving party must “go beyond

the pleadings” and show that there is a genuine issue for trial. Id. at 324. Both the

party “asserting that a fact cannot be,” and a party asserting that a fact is genuinely

disputed, must support their assertions by “citing to particular parts of materials in

the record,” or by “showing that the materials cited do not establish the absence or

presence of a genuine dispute, or that an adverse party cannot produce admissible

evidence to support the fact.” Fed. R. Civ. P. 56 (c)(1)(A),(B). Acceptable materials


                                          3
     Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 4 of 28




under Rule 56(c)(1)(A) include “depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for

purposes of the motion only), admissions, interrogatory answers, or other materials.”

      To avoid summary judgment, the nonmoving party “must do more than show

that there is some metaphysical doubt as to the material facts.” Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). On the other hand, the

evidence of the nonmovant must be believed and all justifiable inferences must be

drawn in its favor. See Anderson v. Liberty Lobby, 477 U.S. 242, 255 (1986).

                                 BACKGROUND

      The submissions of the parties establish the following facts, construed in a

light most favorable to the non-movant:

      In April 2018, Greathouse was driving one of Defendant’s trucks on his way

home from work when he struck Claussen’s SUV. The accident happened at an

intersection where a two-lane road intersects the four-lane Highway 280. Greathouse

did not fully stop at the stop sign for the intersection, traveled across Highway 280’s

two eastbound lanes and through the median without slowing, and struck Claussen’s

SUV as she was traveling on Highway 280 going west.

      Claussen died as a result of her injuries.

      Greathouse was not under the influence of alcohol or drugs at the time of the

accident. He was also not texting or talking on either of the two phones (a work


                                          4
     Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 5 of 28




phone and a personal phone) mounted in the vehicle. He was wearing the corrective

lenses that he is required to wear to drive. He was driving at or under the speed

limit.

         At the time of the accident and for many years before, Greathouse held a

Commercial Driver’s License (“CDL”) issued by the State of Alabama. From 1992

to 1996, Greathouse received ten citations for traffic violations. In December 1996,

Alabama suspended Greathouse’s CDL for these violations. While his Alabama

license was suspended, Greathouse secured a license from Kentucky, which also

suspended his license once the Kentucky authorities discovered the Alabama

suspension. Alabama reinstated the license in 1997. Greathouse received additional

tickets for speeding in 1999 and 2005.

         Defendant hired Greathouse in August 2016. When he applied to work for

Defendant, Greathouse checked the “Yes” box on a form next to “Has any license,

permit, or privilege ever been suspended or revoked.” But he did not provide

additional details, and no one asked him to provide those details. Defendant ran a

three-year check on Greathouse’s driving history, which showed no accidents or

traffic violations. Defendant also secured a verification from Greathouse’s former

employer that he had no safety performance issues over the previous 14 years.

Defendant also made Greathouse successfully complete a road test.




                                         5
     Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 6 of 28




      On December 31, 2016, Greathouse attended a New Year’s Eve party in

Oklahoma at the home of one of his supervisors. When driving home in a co-

worker’s personal vehicle, he was stopped by police, taken to jail, and charged with

driving under the influence of alcohol and for failure to wear a seatbelt. Greathouse

had a 0.14 blood alcohol level and was, in fact, intoxicated.

      The DUI charge set off a series of legal proceedings in Oklahoma. Greathouse

received a notice that his driver’s license would be revoked for 180 days because of

the DUI. But his attorney appealed the revocation and Greathouse received a

temporary license pending the outcome of an administrative hearing. In October of

2017, he pled nolo contendere to a lesser included offense of driving while

intoxicated. Under an Oklahoma statute, the court deferred judgment on the DWI

plea and required Greathouse to pay a fine, complete an alcohol and substance abuse

course, and attend a victim impact panel. Judgment and sentencing were deferred

until October 2019. Greathouse informed his supervisors of the arrest, the related

legal proceedings, and that he believed the DWI charge would be expunged from his

record due to the deferred judgment.

      After his arrest for DUI but before the final resolution of the Oklahoma legal

proceedings, Defendant gave Greathouse the truck that killed Dr. Claussen.




                                          6
     Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 7 of 28




                                   DISCUSSION

      As noted, Defendant has moved for summary judgment on Counts 1, 3, 4, and

5. Plaintiff does not oppose summary judgment on the negligent training claim in

Count 4. See Doc. 48 at 8. Accordingly, summary judgment is due to be granted on

that Count. The other counts are discussed below.

      Count 1—Wantonness

      To hold a defendant liable for wanton conduct in Alabama, a plaintiff must

establish a high degree of culpability. While negligent conduct is characterized by

“inattention, thoughtlessness, or heedlessness” and “a lack of due care,” Monroe v.

Brown, 307 F.Supp.2d 1268, 1271 (M.D. Ala. 2004), wantonness is characterized

by “a conscious act.” Ex parte Essary, 992 So.2d 5, 9 (Ala. 2007) (internal citations

omitted). Wantonness is willful misconduct undertaken with the knowledge that the

likely or probable result will be injury, that is, with a conscious disregard for the

rights or safety of others. See, e.g., Alfa Mut. Ins. Co. v. Roush, 723 So.2d 1250,

1256 (Ala.1998); Bozeman v. Central Bank of the South, 646 So.2d 601 (Ala.1994).

Wantonness can also be established by reckless disregard for the rights or safety of

others. See Ala. Code § 6–11–20(b)(3). Wantonness is, therefore, “[c]onduct which

is carried on with a reckless or conscious disregard of the rights or safety of others.”

Id. Because negligence is the “inadvertent omission of duty,” and wantonness is

about the “state of mind with which the act or omission is done,” Essary, 992 So.2d


                                           7
     Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 8 of 28




at 9, the Alabama Supreme Court has explained: “Wantonness is not merely a higher

degree of culpability than negligence. Negligence and wantonness, plainly and

simply, are qualitatively different tort concepts of actionable culpability.” Tolbert v.

Tolbert, 903 So.2d 103, 114 (Ala.2004) (internal citations omitted).

      The question of wantonness often arises in car wreck cases. See, e.g., Essary,

992 So. 2d at 6–9; Scott v. Villegas, 723 So. 2d 642, 642–43 (Ala. 1998). In

Alabama, drivers are presumed to not engage in self-destructive behavior. Essary,

992 So. 2d at 12. Therefore, a defendant’s behavior presumptively lacks the

culpability required for wantonness when it creates a “risk of injury to [himself] ...

as real as any risk of injury to the plaintiffs.” Id. Applying this presumption, the

Alabama Supreme Court has held that a driver’s failure “to bring his vehicle to a

complete stop at the stop sign . . . before driving his vehicle into the intersection and

causing the accident is not, in and of itself, substantial evidence of wantonness.”

Thomas v. Heard, 256 So. 3d 644, 659–60 (Ala. 2017), reh'g denied (Jan. 26, 2018).

Instead, for a plaintiff to establish wantonness in a case like this one, he must point

to “evidence of impaired judgment, such as from the consumption of alcohol” or

conduct that is so “inherently reckless” that it signals the kind of “depravity

consistent with disregard of instincts of safety and self-preservation.” See Essary,

992 So. 2d at 12.




                                           8
     Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 9 of 28




      Plaintiff makes three arguments that there is substantial evidence of wanton

conduct here. See Doc. 48 at 74-96.

      First, Plaintiff argues that Defendant’s failure to conduct a complete

investigation into the cause of the accident shows wantonness. This theory asserts

wantonness on Defendant’s part, not Greathouse’s part.         But Count 1 in the

complaint is for vicarious, and not direct, liability. See Doc. 1 at 3. In any event,

Defendant’s failure to determine whether Greathouse was at fault in the accident is

not substantial evidence that Defendant “carried on with a reckless or conscious

disregard of the rights or safety of others.” Ala. Code § 6–11–20(b)(3). This case

is plainly distinguishable from cases where the Alabama courts have held that

wantonness may be established by a defendant’s failure to take remedial steps to

prevent similar injuries from occurring in the future. See Doc. 48 at 95 n.250.

      Second, Plaintiff points to Greathouse’s driving activity itself—driving

through a stop sign without completely stopping and across a divided highway

without substantially slowing down. But this is exactly the kind of conduct that—

standing alone—the Alabama Supreme Court has held to be insufficient to show

wantonness. See Thomas, 256 So. 3d at 659; Essary, 992 So. 2d at 6–9; South

Central Bell Tel. Co. Branum, 568 So. 2d 795, 796 (Ala. 1990).

      Third, Plaintiff argues that Greathouse was distracted by his cell phones at the

time of the wreck. The parties do not dispute that especially distracted driving may


                                          9
    Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 10 of 28




rise to the level of wantonness under Alabama law when combined with other facts,

such as excessive speed or bad weather conditions. See, e.g., Green v. Markovitch,

385 F. Supp. 3d 1190, 1193 (N.D. Ala. 2019) (driver talking on cell phone in heavy

traffic). Instead, Defendant argues that there is no substantial evidence that

Greathouse was using his phones at the time of the accident and that his conduct

does not otherwise rise to the level of wantonness.

      Specifically, Defendant argues that Greathouse denied using his phones and

that his phone records show that he was neither talking nor texting during the

applicable time period. In response, Plaintiff argues that circumstantial evidence

creates a genuine issue of material fact on this question, notwithstanding the absence

of direct evidence that Greathouse was using a cell phone at the time of the wreck.

That circumstantial evidence includes: (1) that Greathouse had two cell phones

mounted around the dashboard of his car, which were powered on at the time of the

wreck, (2) that at least one cell phone could be used for “apps,” social media, and

other Internet-related uses in addition to texting and voice calls, (3) that the nature

of the wreck and Greathouse’s inability to explain why he did not see Dr. Claussen’s

car are substantial evidence that his statements about using his phones are not

credible, and (4) that Greathouse continued to use one or more of his cell phones

after the wreck, which would have wiped evidence of internet and “app” usage from

the phone.


                                          10
     Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 11 of 28




        The Court assumes, without deciding, that Plaintiff has adduced sufficient

evidence to raise a genuine issue of fact as to whether Greathouse was using one of

his cell phones for an “app” at the time of the wreck. 1 But the Court disagrees that

Alabama law supports the proposition that a driver’s unspecified use of a cell phone

rises to the level of wanton behavior. It is almost certainly negligent to be distracted

by one’s cell phone while driving. But it is not illegal under Alabama law to use a

cell phone while driving except in limited circumstances. See Ala. Code § 32-5A-

350 (banning use of phones for texting, but expressly allowing other uses). And the

unspecified use of a cell phone in a car is not “so inherently reckless that it would

signal the kind of depravity consistent with disregard of instincts of safety and self-

preservation.” Jinright v. Werner Enterprises, Inc., 607 F. Supp. 2d 1274, 1276-1277

(M.D. Ala. 2009). To hold otherwise would undermine the Essary presumption and

make many, if not most, car wreck cases about wantonness instead of negligence.

See, e.g., James v. Krall, 2018 WL 9392747 (Va. Cir. Ct. June 21, 2018) (dismissing




1
  Plaintiff argues that he should be allowed to argue a spoliation inference to the jury based on
Greathouse’s continued use of the cell phones after the wreck. Because the Court is assuming for
the sake of argument that Plaintiff can adduce substantial evidence that Greathouse was using one
of his phones at the time of the wreck, the Court need not reach this issue. The Court notes that
Plaintiff never requested that Greathouse stop using his cell phones, see Doc. 47-28; Doc. 47-29,
and there is no evidence of bad faith or intent that would warrant the extreme sanction of an adverse
inference instruction, see, e.g., Mann v. Taser Intern., Inc., 588 F.3d 1291, 1310 (11th Cir. 2009);
Fed. R. Civ. P. 37(e)(2). Accordingly, the Court is not presently satisfied that a spoliation
instruction is appropriate. If Plaintiff still wants to argue a spoliation inference to the jury at trial,
he should file a motion in limine on the issue in enough time for the Court to hold a hearing before
trial.

                                                   11
    Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 12 of 28




wantonness claim under Virginia law because “[u]sing a cell phone while driving is

undoubtedly potentially dangerous, but . . . it is in fact, unfortunately, an extremely

common practice.”).

      For these reasons, no Alabama court has held that a driver’s decision to use a

cell phone, without more, rebuts the Essary presumption and establishes wanton

conduct. Instead, courts hold that there is an inference of wanton conduct based on

a driver’s use of a cell phone only when other characteristics of the crash made the

use of a cell phone especially dangerous. See, e.g., Davis v. Automatic Food Serv.,

Inc., 2015 WL 7455544, at *3 (M.D. Ala. Nov. 23, 2015) (holding that “a reasonable

jury could find that abruptly stopping on a wet road in two-way traffic while talking

on a cell phone is ‘inherently reckless conduct’ and therefore constitutes

wantonness.”). In the Northern District of Alabama’s recent opinion in Green, for

example, the driver was talking on his cell phone when he decided to change lanes

in heavy traffic. He was also speeding. Despite these road conditions, the driver “did

not make sure that he was clear of Plaintiffs’ vehicle before merging into the right

lane.” Green, 385 F. Supp. 3d at 1196. Here, there is no evidence Greathouse was

using his phone to talk or text. And some cell phone “app” uses are expressly allowed

under Alabama law. See Ala. Code § 32-5A-350(e) (allowing use of phone for GPS).

Accordingly, assuming without deciding that a reasonable jury could find that

Greathouse was using an unspecified cell phone “app” at the time of the wreck, there


                                          12
    Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 13 of 28




was nothing about the road or weather that made this conduct especially dangerous

or reckless such that it could rise to the level of wantonness.

      Defendant’s motion for partial summary judgment on the wantonness claim

is due to be granted.

      Count 3—Negligent hiring

      To establish negligent hiring “a plaintiff must demonstrate that the employer

knew, or in the exercise of ordinary care should have known, that its employee was

incompetent” when he was hired. Akers v. Sanderson Farms, Inc., No. 7:13-CV-

RDP, 2015 WL 114221, *6 (N.D. Ala. Jan. 8, 2015) (citing Britt v. USA Truck, Inc.,

2007 WL 4554027, *4 (M.D. Ala. 2007)) (emphasis added). “‘Incompetence’ is

defined as the ‘state or fact of being unable or unqualified to do something.” Askew

v. R&L Transfer, Inc., 676 F. Supp. 2d 1298, 1303 (M.D. Ala. 2009) (quoting

Halford v. Alamo Rent-A-Car, LLC, 921 So. 2d 409, 416 (Ala. 2005)). The Alabama

Supreme Court has determined that “the incompetence of a driver is measured by

the driver’s ability (or inability) to properly drive a vehicle.” Halford, 921 So. 2d at

413-14. This factor may be established by reference to a driver’s “general

incompetence” or “habitual negligence.” Edwards v. Valentine, 926 So. 2d 315, 322

(Ala. 2005).

      There is no genuine issue over the material fact that Defendant was not

negligent when it hired Greathouse. When he was hired, Greathouse held a


                                          13
    Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 14 of 28




Commercial Driver’s License issued by the State of Alabama. Defendant ran a

three-year check on Greathouse’s driving history, which Plaintiff’s expert testified

was the industry standard, and that check showed no accidents or traffic violations.

Defendant secured a verification from Greathouse’s former employer that he had no

safety performance issues over the previous 14 years.         Defendant also made

Greathouse successfully complete a road test.

      Plaintiff argues that Defendant was negligent for failing to uncover

Greathouse’s decades-old driver’s license suspension. But, assuming without

deciding that Defendant had a duty to uncover this information, it would still not

create a genuine issue of fact as to whether Greathouse was incompetent. “The law

requires that a driver have had a ‘demonstrated ability to properly drive a vehicle’;

it does not require that he have a record completely free of mistake.” Craft v.

Triumph Logistics, Inc., 107 F. Supp. 3d 1218, 1225 (M.D. Ala. 2015) (quoting

Askew, 676 F. Supp. 2d at 1303). And Alabama courts have been especially reluctant

to allow a negligent hiring claim when the driver’s accidents or speeding tickets were

in the distant past. See Pryor v. Brown & Root USA, Inc., 674 So. 2d 45, 52 (Ala.

1995) (“[Defendant]’s prior driving record—two speeding tickets and a suspended

prosecution of a DUI charge over a 10-year period—is not sufficient to support a

claim of negligent entrustment.”); Askew, 676 F. Supp. 2d at 1303 (finding that a

driver’s record of two moving violations and four minor accidents over an


                                         14
    Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 15 of 28




approximately nine-year period did not amount to incompetence). At the time

Greathouse was hired, he had held a CDL for almost 20 years, had no wrecks or

accidents within the prior three years, passed a driving test, and had no safety

performance issues with his prior employer over the course of 14 years. Even if

Defendant knew or had a duty to know that Greathouse had a suspended license 20

years before he was hired, it would not create a genuine issue of material fact as to

whether Greathouse was incompetent under Alabama law at the time he was hired.

      Counts 3 & 5—Negligent Supervision and Entrustment

      As with Plaintiff’s negligent hiring claim, Plaintiff must show for negligent

supervision and/or entrustment that Greathouse was incompetent to drive. E.g.

Akers, 2015 WL 114221 at *6. But Plaintiff’s negligent supervision and entrustment

claims focus on a different snapshot in time. Specifically, Plaintiff argues that

Defendant was negligent because it did not stop Greathouse from driving its truck

after his DUI arrest and nolo plea.

      Plaintiff has two theories. First, Plaintiff argues negligence per se because

applicable regulations purportedly required the suspension of Greathouse’s CDL on

account of his arrest and plea. Second and in the alternative, Plaintiff argues that the

industry-wide standard of care, which is reflected in part by the regulations, required

Defendant to stop Greathouse from driving or adopt some other remedial measure.




                                          15
    Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 16 of 28




      Defendant makes four arguments for summary judgment on Plaintiff’s

negligence theory of liability. First, Defendant argues, correctly, that Plaintiff did

not raise negligence per se in his complaint. Second, Defendant argues that there is

no genuine dispute of fact that Greathouse was not incompetent to drive at the time

of the accident. Third, Defendant argues that, even if Greathouse was incompetent

to drive, Plaintiff lacks substantial evidence that Defendant knew or should have

known that he was incompetent. Fourth, Defendant argues that Plaintiff cannot

establish that its alleged negligence was the proximate cause of the accident.

      As an initial matter, Defendant is correct that Plaintiff failed to raise the issue

of negligence per se in his complaint. It is clearly established precedent in this

Circuit that “for a plaintiff to assert negligence per se, such a claim must be included

in the complaint.” Zatarain v. Swift Transp., Inc., 776 F. Supp. 2d 1282, 1292 (M.D.

Ala. 2011). Even before Twombly and Iqbal, the liberal pleading standard for a

complaint did not allow a plaintiff to raise a new claim, such as negligence per se,

in opposition to a summary judgment motion. See Gilmour v. Gates, McDonald &

Co., 382 F.3d 1312, 1314 (11th Cir. 2004). Accordingly, Plaintiff is limited to

theories about general negligence.

      Because Plaintiff’s newly proposed negligence per se claim is foreclosed, the

Court must determine whether Plaintiff has offered substantial evidence to make out

a claim under the law of negligent entrustment or negligent supervision. These


                                          16
     Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 17 of 28




theories of liability, respectively, fault an employer for entrusting an employee with

a vehicle despite evidence of his incompetence and for failing to reasonably

supervise that employee despite evidence of his incompetence.

       The parties address these negligence claims together, and the Court will as

well. To proceed to trial on a claim of negligent supervision or entrustment in a case

like this one, a plaintiff must produce substantial evidence that (1) the employee was

negligent, (2) the negligence occurred because the employee was incompetent, (3)

the employer had actual or constructive notice of the incompetence, (4) the employer

failed to exercise reasonable care in supervising the employee after the point at

which the employer should have known about his incompetence, and (5) the

negligence of the employer was a proximate cause of the injury suffered by the

plaintiff.   See Jones Exp., Inc. v. Jackson, 86 So. 3d 298, 305 (Ala. 2010)

(supervision); Voyager Ins. v. Whitson, 867 So.2d 1065, 1073 (Ala. 2003)

(entrustment).

       The Court holds that Plaintiff has adduced substantial evidence for a

reasonable jury to conclude that Greathouse was negligent (which is undisputed for

purposes of summary judgment), that he was incompetent to drive Defendant’s

vehicle at the time of the accident, that Defendant knew or should have known of

his incompetence, that Defendant failed to take reasonably prudent steps to




                                         17
     Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 18 of 28




ameliorate the incompetence, and that Defendant’s alleged negligence proximately

caused the accident.2

       1. Incompetence

       Plaintiff argues that Greathouse was incompetent to drive under a generally

applicable industry standard of care, which is reflected in various statutes and

regulations and evidenced by proposed expert testimony. Specifically, Plaintiff

argues that Greathouse was incompetent to drive Defendant’s vehicle under the

Alabama Uniform Commercial Driver License Act (“AUCDLA”) as set forth at Ala.

Code § 32-6-49.6(b)(1), the Alabama Public Service Commission Regulations

(“APSCR”) as set forth at Ala. Adm. Code § 770-X-10-.17-1-.07(1)(c), and the

Federal Motor Carrier Safety Regulations (“FMCSR”) as set forth at 49 C.F.R. §

383.37(b). The FMCSR, AUCDLA, and APSCR all generally disqualify the holder

of a commercial driver’s license (CDL) from operating a commercial motor vehicle

(CMV) for one year after a conviction for driving under the influence of drugs or

alcohol. See 49 C.F.R 383.51(a)(2); Ala. Code § 32-6-49.11(a)(1); Ala. Adm. Code

§ 770-X-10-.17-1-.07(1)(c). Plaintiff also has two experts who support his argument

2
  Despite a passing reference to negligent retention in the complaint, Plaintiff does little to advance
it in the briefing. The main issue in this case is not whether Greathouse should have been fired,
but whether he should have been driving a company car at the time of the accident even if he was
still employed. Although Defendant argues in its motion for summary judgment that the retention
claim should be thrown out, Plaintiff does not meaningfully attempt to rehabilitate this allegation
as a separate stand-alone claim in his brief. See Doc. 42 at 10-12; Doc. 48. Accordingly, the
negligent retention clam is waived to the extent it is different or apart from the negligent
supervision claim.

                                                  18
    Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 19 of 28




that Greathouse was incompetent to drive: Whitney Morgan and Roland Brown.

They paint a dismal picture of Defendant’s review of Greathouse’s DUI proceedings

in Oklahoma and Defendant’s failure to take away his driving privileges after his

nolo plea.

      Defendant argues that (1) because the Oklahoma case resolved with a deferred

adjudication and the truck that killed Claussen weighed less than 26,001 pounds,

these regulations and statutes did not require that Greathouse be barred from driving

the truck he was driving at the time of the accident and (2) Roland Brown’s

testimony is inadmissible under Rule 702. Neither argument is persuasive.

      First, Defendant’s arguments about the statutes and regulations miss the point.

Because there is no negligence per se claim, the remaining negligence issue is

whether Greathouse was incompetent to drive a commercial truck under an industry

standard of care. Taking the facts in the light most favorable to the nonmovant, these

statutes and regulations stand for the general proposition that a commercial driver

should not drive within a year of being convicted of a crime that involved driving

under the influence of drugs or alcohol. It may be that Greathouse’s Oklahoma nolo

plea and deferred adjudication are not technically convictions that trigger these

statutes and regulations. See Doc. 42 at 10 & n. 3 (Defendant arguing this point). It

may also be that the truck Greathouse was driving was a few thousand pounds too

light to be covered by one or more of these statutes. Compare 49 CFR § 383.5

                                         19
     Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 20 of 28




(driving ban applies to vehicles with sticker weight at or over 26,001 pounds) with

Ala. Code § 32-6-49.3(17) (driving ban applies to vehicles with registered weight at

or over 26,001 pounds). But the Plaintiff need not prove that Defendant violated

these statutes to establish a general negligence claim. Greathouse’s competency

under Alabama law does not turn on whether it was technically legal for him to drive.

Instead, Alabama “caselaw demonstrates . . . that we are solely concerned with a

person’s actual driving ability, not a legal disqualification.” Halford v. Alamo Rent-

A-Car, LLC, 921 So. 2d 409, 415 (Ala. 2005).

       Second, Defendant cannot get around Plaintiff’s experts. Although Defendant

moves to exclude the testimony of Brown, it does not ask the Court to disregard

Morgan’s anticipated testimony for the purposes of summary judgment.3 Morgan

proposes to testify that Defendant did not use best practices that comply with

industry standards. In his report, Morgan writes that “it is reasonable to believe, that

had Mr. Greathouse’s DUI/DWI arrest in January of 2017 been reported to the safety

department prior to the April 11, 2018 collision involving Dr. Claussen,



3
  Defendant argues that Morgan and Brown’s expert reports are inadmissible at summary judgment
because they were not signed under penalty of perjury. See Doc. 53. Plaintiff argues that these
reports can be considered for summary judgment, in part, because these experts adopted them in
their depositions. See Doc. 65 at 7-8. Although it is better practice for a party opposing summary
judgment to submit a sworn declaration instead of an unsworn report generated for discovery, the
Court agrees with Plaintiff. See Estate of Rogers v. Globe Life, 2015 WL 412919, *7 (N.D. Ala.
2015) (“[i]n light of the fact that the Plaintiff has submitted sworn deposition testimony in which
Dr. Lauridson has attested to his opinions, this Court will consider his report on summary
judgment.”).

                                                20
    Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 21 of 28




PowerSecure would have disciplined/terminated him or sent him for the appropriate

regulatory required treatment…” See Doc. 48 at 37. This anticipated testimony—

from an unquestionably qualified expert—is sufficient for a reasonable jury to

determine that Defendant was negligent in allowing Greathouse to drive.

      Although Defendant accepts Morgan’s expertise, Defendant moves to exclude

the testimony of Roland Brown. The Court concludes, and Defendant admits, that

Brown is qualified to give general opinions about customs and practices in the motor

carrier world. See Doc. 54 at 11. After all, Brown’s curricula vitae show decades

of experience working with motor carriers in various capacities and as a consultant

for at least the last 35 years. See Doc. 47-31. Defendant argues, however, that some

of his opinions, “are due to be stricken as legal conclusions.” See Doc. 43 at 1.

Defendant is correct in part. “[T]he law in this circuit pertaining to the admissibility

of an expert's opinion couched in legal terms is not crystal clear.” Hanson v. Waller,

888 F.2d 806, 811 (11th Cir. 1989). A non-lawyer expert cannot testify about the

meaning of a statute or regulation or about whether someone violated a law. See

Cooper v. Pac. Life Ins. Co., No. CV203-131, 2007 WL 430730, at *1 (S.D. Ga.

Feb. 6, 2007). But where “the substance of the expert's testimony concerns ordinary

practices and trade customs which are helpful to the fact-finder’s evaluation of the

parties’ conduct against the standards of ordinary practice in the [] industry, his

passing reference to a legal principle or assumption in an effort to place his opinions

                                          21
    Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 22 of 28




in some sort of context will not justify the outright exclusion of the expert’s

[testimony] in its entirety.” Id.

      Brown’s expert report states that the failure to disqualify Greathouse from

driving after his Oklahoma nolo plea was a violation of industry standards and that

a prudent operator would not have allowed Greathouse to drive. See Doc. 43-1 at 5

¶¶ 7&11. Brown elaborates with vigor on those opinions in his deposition. See Doc.

42-11 at 101-103. Even though some of Brown’s opinions are tantamount to legal

conclusions, his opinions about industry standards are not. See Hannah v. Gregg,

Bland & Berry, Inc., 840 So. 2d 839, 852 (Ala. 2002) (holding “we do not

agree…that one statement by an expert witness explaining a legal standard in the

industry as to which that witness is an expert invalidates that portion of the expert's

testimony that does not pertain to that legal standard.”). Accordingly, Brown can

testify about industry standards of care, which may be reflected in regulations and

statutes, and he can testify about how a reasonable operator in the industry would

comply with these statutes and regulations. But he cannot testify that those statutes

and laws were violated as a matter of law, about the meaning of legal terms in, for

example, Oklahoma’s DUI statute, or the legal effect of Oklahoma’s deferred

adjudication.

      Defendant also argues that Brown’s opinions about whether Greathouse

should be disqualified according to an industry standard are not reliable because he


                                          22
    Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 23 of 28




has no experience in the specific area of driver disqualification. See Doc. 54 at 11.

This is incorrect. “An expert is not necessarily unqualified simply because her

experience does not precisely match the matter at hand.” Furmanite Am., Inc. v. T.D.

Williamson, Inc., 506 F. Supp. 2d 1126, 1129 (M.D. Fla. 2007). Not all expert

testimony subject to Daubert is also subject to scientific reliability standards and a

court may decide that nonscientific expert testimony is reliable based upon

knowledge and experience. Am. Gen. Life Ins. Co. v. Schoenthal Family, LLC, 555

F.3d 1331, 1337 (11th Cir. 2009). Of course, if the witness is relying solely on

experience then he must explain how that experience leads to the conclusion reached

and why that experience is a sufficient basis for the opinion. Webb v. Carnival Corp.,

321 F.R.D. 420, 430 (S.D. Fla. 2017).

      The Court is ever wary of simply “taking the expert’s word for it.” Id. Here,

however, this is not an issue. In his expert report, Brown was careful to tell the Court

that he was condemning certain failures based on their substandard nature in relation

to standard industry practice. See Doc. 43-1 at 3-5. Brown further explains the basis

of his opinions throughout his deposition. His opinions are based on “[his]

experience and [his] association with other companies who operate fleets of trucks

in discussion groups,” Doc. 42-11 at 33, “seminars that [he has] led and conduct[s]

with [his] clients,” id. at 52, and “the knowledge [he has] of the industry and [his]

exposure to other people other than just [his] own personal experience…discussion


                                          23
     Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 24 of 28




groups and question and answer periods…numerous, numerous discussion groups

and seminars,” id. at 62. This Court has held that an expert may rely on “specific

experience” such as his “prior review of other company’s . . . policies.” Lohr v.

Zehner, No. 2:12CV533-MHT, 2014 WL 2832192, at 5 (M.D. Ala. June 23, 2014).4

Plaintiff has produced substantial evidence that Defendant should not have allowed

Greathouse to drive Defendant’s truck after his DUI arrest and nolo plea.


       2. Knowledge


       “To prove a claim under Alabama law for . . . negligent entrustment, negligent

hiring, negligent supervision or negligent retention, a plaintiff must demonstrate that

the employer knew, or in the exercise of ordinary care should have known, that its

employee was incompetent.” Akers v. Sanderson Farms, Inc., No. 7:13-CV-RDP,

2015 WL 114221, 6 (N.D. Ala. Jan. 8, 2015) (citing Britt v. USA Truck, Inc., 2007

WL 4554027, 4 (M.D. Ala. 2007)). Defendant concedes that it had knowledge of

Greathouse’s initial arrest for drunk driving. See Doc. 42 at 9. It further concedes

that despite this notice, Greathouse’s supervisor did not report the arrest to the

PowerSecure safety department. Id. at 10. The supervisor did report, however, to



4
  Defendant expends a great deal of energy attempting to distinguish Lohr, claiming that it is
different because, there, the court found that specific policies had been reviewed. In truth, the cases
are nearly indistinguishable. The court in Lohr was more concerned that there was some objective
process to which the witness could tether his opinion than that the process itself be in one form or
another. (2:12-cv-00533-MHT, Doc. 130-3 at 11)

                                                  24
    Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 25 of 28




the Chief Operating Officer of PowerSecure’s Utility Division. See Doc. 42-8 at 52.

The undisputed fact that PowerSecure received notice that its employee was arrested

for a DUI is sufficient to raise a jury issue about PowerSecure’s knowledge of his

competency to drive.


      In any event, Plaintiff’s experts also testified that the failure of management

to follow up on the case and to obtain confirmation from the Oklahoma courts was

negligent under industry standards. Id. at 102-104. Specifically, Brown made it

clear at his deposition that, because Greathouse’s supervisor admitted he had been

tracking the legal proceeding and knew that there was a potential drunk driving

conviction, he should have followed-up. Id. In addition, Brown testified that anyone

who is running a fleet of trucks the size of PowerSecure’s should know to stay on

top of all arrests that involve the possibility of a DUI conviction. This is substantial

evidence that Defendant knew, or in the exercise of ordinary care should have

known, that Greathouse was incompetent to drive.


      3. Proximate Cause

      Defendant also argues that there is no substantial evidence that its negligence

was the proximate cause of the accident. Alabama law defines proximate cause as

the “cause which, in the natural and probable sequence of events, and without the

intervention or coming in of some new or independent cause, produces the injury,


                                          25
    Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 26 of 28




and without which the injury would not have occurred.” Mobile Gas Serv. Corp. v.

Robinson, 20 So. 3d 770, 780 (Ala. 2009).

      The Court has determined that there is enough evidence for a jury to find that

Defendant failed to act as a reasonably prudent business in light of prevailing

industry standards. Any negligence that a jury might attribute to Greathouse will not

be an intervening cause. In Alabama, the negligent use of a vehicle does “not

insulate the negligence inherent in the entrusting of the vehicle to a known

incompetent driver so as to break the chain of causation, when the driver’s

negligence resulted from his incompetent condition.” Blackmon v. United States,

130 F. Supp. 498, 499 (S.D. Ala. 1955). There is substantial evidence to support an

inference that Greathouse could be considered incompetent as a result of his nolo

contendere plea and that any negligence on his part was the direct result of that

incompetence.

      Careful to construe all factual inferences in favor of the non-moving party, the

Court concludes that substantial evidence exists to allow a reasonable jury to find

proximate causation. Defendant knew that one of its drivers was arrested for a DUI.

If Defendant had kept itself adequately informed about the DUI case, it would have

learned of Greathouse’s plea. If it had learned of his plea, it would presumably have

acted as a reasonably prudent business and, in light of industry standards, prohibited

Greathouse from driving a company vehicle. This prohibition would have lasted


                                         26
    Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 27 of 28




through October 2018, one year after the plea. The accident, in which Greathouse

drove a company vehicle, took place in April 2018. In the natural and probable

sequence of events, Claussen’s injury was the reasonably foreseeable result of

PowerSecure’s negligence in entrusting a vehicle to and/or negligently supervising

Greathouse.


      Plaintiff has adduced substantial evidence on each element of his negligent

entrustment and negligent supervision claims. Accordingly, summary judgment

must be denied as to those parts of Count 3 and all of Count 5.


                                 CONCLUSION

      For the foregoing reasons, the Court ORDERS as follows:

      1. Defendant PowerSecure’s Motion for Summary Judgment (Doc. 42) is

         GRANTED as to Count 1, Count 3 as regards negligent hiring and

         negligent retention, and Count 4.

      2. Defendant PowerSecure’s Motion for Summary Judgment (Doc. 42) is

         DENIED as to Count 3 as regards negligent supervision and Count 5.

      3. Defendant PowerSecure’s Motion to Exclude the Opinions of Roland

         Brown (Doc. 43) is GRANTED IN PART AND DENIED IN PART.

      4. Defendant PowerSecure’s Motion to Strike (Doc. 53) is DENIED AS

         MOOT.


                                         27
Case 3:18-cv-00607-ALB-SMD Document 73 Filed 10/07/19 Page 28 of 28




 DONE and ORDERED this 7th day of October 2019.


                                   /s/ Andrew L. Brasher
                              ANDREW L. BRASHER
                              UNITED STATES DISTRICT JUDGE




                                28
